SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 10, 2011 BORGWARNER INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-12162 (Commission File No.) 13-3404508 (IRS Employer Identification No.) 3850 Hamlin Road, Auburn Hills, Michigan 48326 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(248) 754-9200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Appointment of Certain Officers Effective August 15, 2011, Jan Bertsch, 54, the Company’s current Vice President and Treasurer, will assume the position of the Company’s Vice President and Controller (Principal Accounting Officer).Effective August 15, 2011, Ronald T. Hundzinski, 52, the Company’s current Vice President and Controller will assume the position of the Company’s Vice President and Treasurer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BorgWarner Inc. Date: August 12, 2011 By: /s/John J. Gasparovic Name: John J. Gasparovic Title: Secretary
